May 29, 2014




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                   JASMINE MONIQUE STELLY, Appellant

NO. 14-12-00628-CR                          V.

                       THE STATE OF TEXAS, Appellee


                     ________________________________

       This cause was heard ON REMAND from the Court of Criminal Appeals
on the transcript of the record of the court below, and having inspected the record,
the Court holds there was no error in the judgment requiring reversal, but there was
error in the judgment as entered, which is capable of modification by this Court.
Therefore, the judgment is MODIFIED, to strike the language reciting “APPEAL
WAIVED. NO PERMISSION TO APPEAL GRANTED.”
      The Court orders the judgment AFFIRMED as MODIFIED.
      We further order appellant pay all costs expended in the appeal.
      We further order this decision certified below for observance.